DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16/801,300, entitled: Courtesy Flag, filed on 02/26/2020.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teague (U.S. Pat. 10099542).
Regarding claim 1, Teague discloses a signaling device for use with a vehicle (as seen in Fig. 1), the signaling device comprising: a vehicle attachment component 30; an extendable component 20 pivotally connected to the vehicle attachment component 30 (see pin in Fig. 3 below); and; a warning component 24 attached to the extendable component 20 (as seen in Fig. 2).
	Regarding claim 2, Teague discloses the signaling device, where the vehicle attachment component 30 is attachable to a window of the vehicle (as seen in Fig. 2).
	Regarding claim 3, Teague discloses the signaling device, where the extendable component 20 is at least partially telescoping (see Fig. 2).
	Regarding claim 4, Teague discloses the signaling device, where the extendable component 20 rotates horizontally away from the vehicle (see pivoting motions in Figs. 2-3).


    PNG
    media_image1.png
    624
    745
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teague in view of Nihra et al. (U.S. Pat. 8430052).
	Regarding claim 7, Teague discloses a signaling device for use with a vehicle (as seen in Fig. 1), the signaling device comprising: a vehicle attachment component 30; an extendable component 14,20 connected to the vehicle attachment component 30, the extendable component 14,20 comprising a first arm 14 and a second arm 20 pivotally connected to the first arm 14; and; a warning component 24 attached to the second arm 20 of the extendable component 14,20.
	Regarding claim 7, Teague is discussed above, and teaches the signaling device, but fails to teach where the extendable component is pivotally connected to the vehicle attachment component.  Nihra teaches a flag mounted device for vehicles, comprising a vehicle attachment component 23 that is pivotally connected (via 58) to an arm 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle attachment component of Teague with the pivotally connected clips of Nihra, in order to provide a mounting device for vehicles which is both versatile and positionally-adjustable along more than one axis, and is also easily secured to and removed from the vehicle, as taught to be desirable by Nihra (see discussion in col. 1, lines 51-55).  
Regarding claim 8, Nihra teaches the signaling device, where the vehicle attachment component 23 comprises a slot (as seen in Fig. 2 below).
	Regarding claim 9, Nihra teaches the signaling device, where the slot comprises a window engaging element 68 (as seen in Fig. 5).
	Regarding claim 10, Nihra teaches the signaling device, where the vehicle attachment component 23 comprises a swivel connector 58 for connecting the vehicle component 23 to the first arm.
	Regarding claim 11, Teague teaches the signaling device, where the first arm 14 is a fixed length (as seen in Fig. 2).
	Regarding claim 12, Nihra teaches the signaling device, where the first arm 14 rotates perpendicularly outward from the vehicle attachment component 23 (via swivel connection 58).
	Regarding claim 13, Teague teaches the signaling device, where the first arm 14 and the second arm 20 are pivotally connected via a second swivel connector (as seen in Fig. 3 above).
	Regarding claim 14, Teague teaches the signaling device, where the second arm 20 rotates outward approximately 180 degrees from the first arm 14 (see rotational motion in Figs. 2-3).
	Regarding claim 15, Teague teaches the signaling device, where the second arm 20 comprises a plurality of telescoping sections (as seen in Fig. 3).
Concerning method claim 19, in view of the structure disclosed by Teague and Nihra above, the method of operating the device would have been obvious, since Teague and Nihra’s vehicle attached assembly provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Teague and Nihra is capable of performing the claimed process.

    PNG
    media_image2.png
    491
    591
    media_image2.png
    Greyscale

Claims 5-6, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teague in view of Nihra, as applied to claims 7 and 19 above, and further in view of Durkin (U.S. Pub. 20070283878).
	Regarding claims 5 and 16, Teague and Nihra are discussed above, but fail to teach the signaling device, where the warning component comprises at least one visual indicator.  Durkin teaches an emergency signaling system comprising a visual indicator 26.
Regarding claim 6, Teague and Nihra are discussed above, but fail to teach the signaling device, where the warning component is a flag.  Durkin teaches an emergency signaling system comprising a warning component 26, which is a flag.
	Regarding claims 17-18, Teague and Nihra are discussed above, but fail to teach the signaling device, where the at least one visual indicator is pictorial and reflective.  Durkin teaches an emergency signaling system having a visual indicator 26, which is pictorial (as seen in Fig. 1), and reflective (as discussed in para. [0047], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teague and Nihra with the reflective, pictorial warning component of Durkin, in order to provide a signaling system that allows for maximum visibility while in use, as taught to be desirable by Durkin (see discussion in para. [0010], lines 5-8).  
Concerning method claim 20, in view of the structure disclosed by Teague, Nihra, and Durkin above, the method of operating the device would have been obvious, since Teague, Nihra, and Durkin’s emergency signaling system provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Teague, Nihra, and Durkin is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Teague, Nihra, and Durkin above, the Examiner submits the Notice of References Cited (PTO-892).  This notice cites U.S. Pats. 7878139 to Karnes et al., 7637226 to Bradley, and 6057787 to Kell et al., which all disclose emergency signaling devices which are attached to vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        4-May-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632